Per Curiam:
The action is brought by the trustee in bankruptcy of Herman W. Hoefer to set aside certain conveyances, for an accounting of the rents and for possession of the premises conveyed, on the ground that the said conveyances were made for the purpose of hindering, delaying and defrauding creditors pursuant to a secret agreement and conspiracy that the property should be held for and reconveyed to the bankrupt upon his request. The complaint alleges that at the time said Hoefer made the transfer he was solvent, and that the effect of the said transfer was to make him insolvent and unable to pay his debts, and that the parties to the said secret agreement, conspiracy and fraudulent transfer were the defendants Hoefer, Hackmann and Ochs. Sufficient facts were presented by the moving papers to justify the order for the examination before trial. The order appealed from should be reversed, with ten dollars costs and disbursements to the appellant, and the order for the examination reinstated, with ten dollars costs. Present — Ingraham, P. J., McLaughlin, Clarke, Scott and Dowling, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, and order for examination reinstated, with ten dollars costs.